           Case 1:18-cv-04941-LAP Document 83
                                           82 Filed 06/29/20
                                                    06/26/20 Page 1 of 1

                                     TROY LAW, PLLC
                            ATTORNEYS / COUNSELORS AT LAW
                Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                     41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355

                                                              June 26, 2020

Via ECF
Hon. Loretta A. Preska, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:      Plaintiffs Letter Requesting to Reschedule Telephone Conference
                1:18-cv-04941-LAP, Ye v. 2953 Broadway LLC, et al

Your Honor,

        This office represents the Plaintiffs in the above-captioned matter. We write respectfully
with the consent of Defendants to reschedule the telephone conference currently scheduled for
July 7, 2020 at 2:00 p.m. to any of the following proposed dates and time. This is the first request
made by the Plaintiff to adjourn the conference and granting such request will not prejudice any
party.

        On June 26, 2020, Your Honor ordered Parties’ to appear for a telephone conference on
July 7, 2020 at 2:00 p.m. However, Plaintiffs’ counsel is currently experiencing a scheduling
conflict due to another conference scheduled for the same date at 2:15 p.m., which cannot be
adjourned. As such, Plaintiff respectfully requests Your Honor, to adjourn the telephone
conference to any of the following dates or time.

        Plaintiffs propose the following dates to adjourn the conference:
                                                                       The conference is adjourned to
            July 7, 2020 any time after 3:00 p.m.;                    3:30 p.m. on July 7. SO ORDERED.
            July 9, 2020 any time after 2:00 p.m.;                    June 29, 2020
            July 10, 2020 any time after 2:00 p.m.;
            July 13, 2020 any time after 2:00 p.m.;                              ______________________
                                                                                  LORETTA A. PRESKA, USDJ

        For the foregoing reasons mentioned above, we respectfully request Your Honor to adjourn
the telephone conference currently scheduled for July 7, 2020 at 2:00 p.m. to any of the dates and
times proposed above.

       We thank Your Honor for its attention to and consideration of this matter.

                                                       Respectfully submitted,

                                                              By: /s/ John Troy
                                                                      John Troy, esq.
                                                                      Attorney for Plaintiffs

Cc: all counsel of record Via ECF
AS/pk
